Citation Nr: 1403161	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  99-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a shell fragment wound to the right hand or thumb.  

2.  Entitlement to service connection for residuals of a shell fragment wound to the left hand or thumb.  

3.  Entitlement to an effective date earlier than December 4, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an effective date earlier than December 4, 1995, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 1996, the Veteran was granted service connection for PTSD and awarded a 10 percent disability rating, effective December 4, 1995.  Later that month he filed a Notice of Disagreement concerning the effective date of the grant of service connection.  However, no Statement of the Case (SOC) was issued until June 2013 after the Board had requested in its May 2013 remand that a SOC be issued for this claim.  The Veteran has since perfected his appeal of this claim by filing a VA Form 9, Substantive Appeal in July 2013 and the issue is again before the Board.  

In a May 2003 decision, the RO granted a TDIU, effective December 4, 1995.  The Veteran appealed the effective date of this award to the Board.  In December 2004, the Board denied an effective date earlier than December 4, 1995 for a TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2006, the Court granted the parties' Joint Motion for Remand (JMR) and vacated the Board's December 2004 decision with respect to this issue.  

In October 2007 and October 2009, the Board remanded this issue for additional development.  In a May 2011 decision, the Board again denied an effective date earlier than December 4, 1995, for the Veteran's TDIU.  The Veteran again appealed this denial to the Court.  In an Order dated in July 2012, the Court granted the parties' JMR, vacated the Board's May 2011 decision, and remanded this issue for further development.  

In a November 2008 rating decision, the RO denied claims of entitlement to service connection for the residuals of a shell fragment wound (SFW) to the left hand and service connection for the residuals of a SFW to the right thumb.  The appeal of these issues has now been merged with the two earlier effective date claims.  They have been recharacterized as they appear on the title page to conform to the Veteran's lay evidence concerning the location of possible shrapnel wounds.  

In his August 2010 VA Form 9, Substantive Appeal, the Veteran requested a Board hearing on the service connection issues.  In August 2013, the RO informed the Veteran that a Board hearing was scheduled for a date in September 2013.  However, the Veteran's representative filed correspondence with VA in September 2013 indicating that the Veteran wanted to cancel his scheduled Board hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2012).  

The Board notes that in May 2000, the Veteran and his spouse testified at a video conference Board hearing before the undersigned Veterans Law Judge on issues which are not directly the subject of this appeal.  A transcript of that hearing, however, is found within the claims file.  

The following determination is based on review of the Veteran's paper claims file in addition to his electronic Virtual VA "eFolder" and Veterans Benefits Management System (VBMS) electronic file.  

The issues of service connection for the residuals of a SFW to the left hand or thumb and to the right hand or thumb are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, if further action is required on his part.  


FINDINGS OF FACT

1.  Although the Veteran filed in the 1970s and 1980s what could be construed as several informal claims for entitlement to service connection for an acquired psychiatric disorder before a formal claim for an acquired psychiatric disorder was filed on December 4, 1995, entitlement did not arise until the January 4, 1996 VA mental disorders examination, which provided the first diagnosed psychiatric disorder found in the Veteran's claims file.  

2.  The claim for TDIU which underlies this appeal was received by the RO on December 4, 1995, and no claim, formal or informal, for service connection for TDIU was open or pending at the time of the receipt of that claim; moreover, the Veteran did not meet the schedular criteria for a TDIU prior to December 4, 1995.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 4, 1995, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2012).  

2.  The criteria for an effective date earlier than December 4, 1995, for the award of TDIU have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. § 3.151, 3.157, 3.340, 3.341, 3.400, 4.16 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and have been interpreted by the Court.  As to VA's duty to notify, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, i.e., service connection for PTSD and an award of TDIU, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has obtained service treatment records, service personnel records, VA and private treatment records, and various VA examinations of record.  Attempts to secure a complete copy of the Veteran's medical file from the Social Security Administration (SSA) and his VA vocational rehabilitation file were unsuccessful.  The Veteran was provided a VA medical review by a VA psychiatrist in June 2013 and underwent examination by a VA clinical psychologist later in June 2013.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Earlier Effective Date - Laws and Regulations 

The Veteran seeks an effective date earlier than December 4, 1995, both for the grant of service connection for PTSD and for the award of a TDIU.  

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400(b)(2)(i).  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. §5110(a); 38 C.F.R. §3.400(o)(1) (2013).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 C.F.R. §3.400(o)(2).  Under those circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  


Factual Background 

Service treatment records show that the Veteran was involved in a U.S. Navy plane crash in August 1962 in the Philippines and was the sole survivor from a crew of 13.  He was rescued three days after the plane crash and was hospitalized with facial fractures; a left ulna fracture; and first, second and third degree burns of exposed areas to include the head, neck, forearms and legs.  He was also treated for a right thigh wound.  He was discharged to duty under treatment in September 1962.  In a June 1969 statement requesting an appearance before a Physical Evaluation Board, the Veteran stated that he knew "that I am not now, nor will I ever be again, able to perform a Navy or civilian job without constant pain to my arms."  

In a June 1969 rating decision dated before the Veteran's actual discharge, he was granted service connection for ulnar nerve entrapment of the left arm.  

After the Veteran was discharged from active duty in July 1969, the Veteran filed a claim for residual physical injuries from the in-service plane crash.  

At a September 1969 VA examination, the Veteran said that he quit working as a truck mechanic post-service after two months due to difficulty with his left hand and was presently unemployed.  

In a December 1969 rating decision, the RO granted service connection for a fracture, left ulna, postoperative, with sensory deficit and assigned a 10 percent rating.  The RO also granted service connection for scars, burns, forearms, fingers and left thigh and assigned a 10 percent rating.  In addition, the RO granted service connection for defective hearing, right ear; tinnitus, right ear; fracture, right olecranon process; fracture, left mandible; fracture, zygomatic bone, left; and scars, laceration, right thigh, assigning each of these disabilities a noncompensable rating.  

In a January 1971 statement, the Veteran reported that the loss of strength in his left arm and pain in his right elbow affected his work as a maintenance electrician which required the use of both arms.  

At a VA special neurological examination in May 1971, the Veteran reported that as of October 1969 he had been working as a maintenance electrician working 40 hours a week.  

There is a letter found in the claims file and signed by the Veteran, dated November 7, 1977, in which he claims mental problems caused by his tinnitus, which reminded him of the in-service plane crash.  It is very similar in wording to correspondence the Veteran sent VA in February 1984.  The copy of the November 1977 letter is found in volume 2 of the paper claims file and is not date-stamped as ever being received by VA.  The Veteran's signature appears in blue ink and this copy appears to be the original.  It was found attached to documents received by VA in October 1996.  An unsigned copy of the November 1977 letter is also found elsewhere in volume 2 and is date stamped as received by VA on December 4, 1995.  

In May 1979, the Veteran requested a VA examination and stated that he suffered from a nervous condition due to constant ringing in ear, which he felt led to ulcers, due to the constant reminder of the plane crash in service.  He also listed "nerves" as one of his six complaints.  The reason listed for time off from work was "stomach disorders related to nerves and ulcers."  While a physical examination was undertaken, there is no record that the Veteran underwent a VA mental disorders examination at this time.  

In a signed statement received by VA in February 1984, the Veteran complained of his deteriorating mental and physical health "reflected by" his tinnitus.  He also said that his doctor related ulcers to job tensions.  He requested a "masking" technique to reduce his tinnitus, which he said reminded him of his in-service plane crash.  

A VA neurological examination report in October 1984 revealed the Veteran's personal history, including that he was making a good adjustment and worked in quality assurance for the government.  He reportedly had not missed time due to his symptoms.  An upper gastrointestinal series showed a normal esophagus and stomach and no ulcer formation was seen.  

In a filing received by VA in December 1985, the Veteran complained that his tinnitus over the past two years had caused physical and mental problems and that he had difficulty sleeping and concentrating.  He claimed that his mental problem rested with the tinnitus itself which was a constant reminder of the airplane crash and the crew members who died.  He also claimed that his increased hearing loss had prevented him from obtaining better employment.  

In an August 1994 statement, the Veteran explained that although his service-connected injuries from the plane crash were giving him some problems, he had "learned to live with them."  He went on to report that his present physical condition, in addition to his plane crash injuries, took a downward spiral due to a recent back and neck injury he sustained at his place of employment.  He said he fell at work and sustained ruptured discs in his lower back and upper neck and that to the best of his memory he never received a neck or back injury in service nor was he treated for such injuries in service.  He reported that he was on workmen's compensation for an indefinite period of time.  

In a May 1995 statement, the Veteran said that his physical condition had deteriorated regarding his left arm and hearing loss.  He also said that his other plane crash injury residuals had deteriorated and he was having difficulty maintaining a normal lifestyle.  He requested that he be reevaluated for worsening conditions.  

The Veteran presented for a VA Ear, Nose and Throat (ENT) examination in June 1995 and was diagnosed as having status post fracture of mandible, 1962, treated with closed reduction, well healed; sequela of left chin numbness of the skin; bilateral neurosensory hearing loss and constant tinnitus, both worse in the right ear since the time of the injury; and history of a perforation of the right eardrum, spontaneously healed.  

A VA examination report in June 1995 noted that the Veteran worked full time as an electrician until a neck injury at work in June 1994.  His diagnoses included residual, fracture of ulna on the left, with osteoid formation producing some deformity, tender to palpation, and also numbness on the last three fingers, and inability for the thumb to touch the fourth finger, some impediment in holding small things, like nuts and bolts, some loss of strength in the grip, aggravated by a new injury to the neck.  

In a statement received on December 4, 1995, the Veteran reported that his left arm disability had worsened and that he felt that he was entitled to a higher rating for this disability as well as all of his other disabilities retroactive to 1969.  He also requested new examinations for a psychiatric disability and tinnitus.  

The Veteran reported at a VA psychiatric examination in January 1996 that he had been retired from the civil service and had workmen's compensation following a fall when he reinjured his left elbow.  He was diagnosed with PTSD by history.  

On file is a February 1996 record from Dr. H. of Premier Care Orthopedics stating that the Veteran was three months postoperative.  He noted some improvement in the Veteran's left ulnar nerve disability, but continued loss of motion.  Dr. H. stated that the Veteran had been previously employed as an electrician and currently did not have sufficient strength to return to that occupation.  

Social Security Administration (SSA) records include an April 1996 decision finding the Veteran disabled since June 9, 1994.  According to this decision, the Veteran had a good work record and had greatly reduced his daily activities as of June 9, 1994, at which time he fell down some stairs at work which caused neck pain, back pain and headaches.  According to this decision, the Veteran underwent a decompressive laminotomy and discectomy at L4-5 for a herniated nucleus pulposus in August 1994, and underwent an anterior cervical discectomy and fusion at C4-5 and C5-6 in March 1995.  In September 1995, a spinal fusion was explored at C4-5 and C5-6, and in November 1995, the Veteran underwent a left elbow submuscular anterior ulnar nerve transposition, ulnar nerve neurolysis, and excision of an ossicle at the medial epicondyle.  It was noted that the treating physicians had never released the Veteran to perform any kind of work.  

According to March 1996 correspondence from a private physician, the Veteran reported that he was not working.  He noted crampy pain about his neck and back, a decreased grip on the left side, and diminished sensation in the left hand.  The physician believed that the Veteran was disabled from any and all gainful employment that required any significant use of his neck, low back, arms or legs.  

In an April 1996 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating, effective December 4, 1995.  The rating decision referenced the January 1996 VA examination.  The only stressor described in the examination report was noted to be the inservice plane crash.

In his April 1996 Notice of Disagreement, the Veteran stated that he did not have the strength or movement in his left hand to be gainfully employed as an electrician.  

At a hearing before a hearing officer at the RO in March 1997 for disabilities not presently on appeal, the Veteran testified that he was never released to return to work following left arm surgery in November 1995, was not presently employed, and retired in 1993.  He also said that he received 100 percent Social Security disability benefits due, in part, to his left ulnar disability.  

In September 1998, the RO increased the Veteran's PTSD rating to 30 percent, effective December 4, 1995.  

In a December 1998 application for TDIU, the Veteran claimed that he last worked full time as a maintenance electrician on June 9, 1994, and that the loss of use of his left arm prevented him from working, as the only thing he knew how to do was electrical type work and heavy maintenance, which he could no longer do.  He also included a record of his employment inquiries from March 1996 to June 1997.  

In a June 1999 rating decision, the RO denied entitlement to a TDIU.  

During his May 2000 Board hearing, the Veteran testified that he was an electrician by trade and that the job of a maintenance electrician was a "real physically demanding job."  He also testified that he became too disabled to work as an electrician in June or August 1993.  

In February 2003 correspondence, the Veteran explained that he was able to hold a civil service job with the use of only one arm because the jobs were all supervisory.  

In a May 2003 rating decision, the Veteran was granted a TDIU, effective December 4, 1995, the date service connection was effective for his PTSD and the date he met the schedular requirements for a TDIU.  

In a December 2012 rating decision, the RO recharacterized the Veteran's service-connected mental disability as PTSD, to include TBI [traumatic brain injury] with anxiety disorder not otherwise specified and cognitive disorder not otherwise specified, and continued the current 70 percent disability rating that had been in effect for PTSD, to include TBI with anxiety disorder not otherwise specified and cognitive disorder not otherwise specified, since July 23, 2002.  

As a result of the Board's last remand in May 2013, the RO further developed the earlier effective date claims.  A VA psychiatrist reviewed the claims file in June 2013.  She opined, with a reasonable degree of medical certainty, that the Veteran's diagnosed PTSD was no longer in evidence and that his anxiety and explosiveness were not related to his in-service plane crash.  She noted that service treatment records lacked any notation of emotional issues or symptoms, he had no avoidance symptoms or reported difficulties in aircraft maintenance after his in-service plane crash, and stomach troubles were noted before he entered service.  She also thought that the dosage and length of time he was prescribed diazepam eventually led to withdrawal symptoms that could have worsened his anxiety.  

The RO then scheduled the Veteran for a VA mental disorders examination by a VA clinical psychologist later in June 2013.  This examiner interviewed the Veteran and reviewed the paper and electronic claims files.  She diagnosed an anxiety disorder not otherwise specified and cognitive disorder not otherwise specified and agreed with other examiners that the Veteran no longer fully met all the criteria for a diagnosis of PTSD.  She agreed with past examiners that the Veteran's current anxiety symptoms, previously diagnosed as both PTSD and an anxiety disorder, were at least as likely as not incurred in or caused by his experience of the in-service airplane crash.  

While it was unclear to this examiner why the Veteran was not granted a psychological evaluation in May 1979 after his complaint of a nervous condition, the June 2013 VA examiner noted that it was impossible to determine whether or not the Veteran was conclusively suffering from a diagnosable mental illness in the late 1970s based on evidence in the claims file.  She explained that in the absence of sufficient and detailed information regarding the frequency and severity of any potential mental health symptoms which were present in May 1979, it was impossible to confirm or deny the past presence of a mental health diagnosis without resorting to mere speculation.  

PTSD

The Board has considered the Veteran's contentions, but finds that his claim for an earlier effective date for his grant of service connection for PTSD must be denied as a matter of law.  Current VA examinations show the Veteran no longer meets the criteria for PTSD, but has a diagnosis of an anxiety disorder.  For purposes of analyzing this claim it does not matter that the Veteran's service-connected psychiatric disorder has been recharacterized recently from PTSD to PTSD, to include TBI with anxiety disorder and cognitive disorder.  For present purposes, the Board will continue to discuss the service-connected disorder as one for PTSD.  What is most important for purposes of analyzing this claim is that there are no medical records in the voluminous claims file that show that the Veteran received a diagnosis of an acquired psychiatric disorder until the January 1996 VA mental disorders examination, when the Veteran was diagnosed with PTSD by history.  Proof of a current disability is a requirement for granting service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to be entitled to an effective date prior to December 4, 1995, for the grant of service connection for PTSD the evidence must show first that the Veteran submitted a claim, either formal or informal, for that benefit prior to that date.  Arguably, as indicated above, the Veteran filed what could be construed as informal claims for service connection for a psychiatric disorder in approximately November 1977, May 1979, February 1984, and December 1985.  These assertions of a mental or nervous condition were most often phrased as arising from his service-connected tinnitus disorder.  However, in each instance, the RO failed to provide the Veteran within one year with a form with which to file a formal claim or to schedule the Veteran for a VA mental disorders examination.  

As discussed above, the effective date for a claim for service connection is the date of the claim or the date entitlement arose, whichever is later.  Initially, the Board notes that the Veteran told the June 2013 VA examiner that he intended to continue appealing this issue until he is granted an effective date coinciding with his discharge from active service in July 1969.  However, such an outcome is forbidden by law as his claim was not received within one year after his separation from service.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400.  Thus, the Board cannot establish an earlier effective date of July 3, 1969, the day after the Veteran's discharge from active service.  

In this case, the Veteran's informal claims for service connection for a psychiatric disorder were received in the late 1970s and 1984 and 1985 and a formal claim was received by the RO on December 4, 1995.  Entitlement for the benefit, however, arose on January 4, 1996, the date of the VA mental disorders examination which provided his first diagnosed psychiatric disorder.  To the extent that the Veteran was treated for a psychiatric disorder prior to the effective date assigned, the Board notes it has found no such record.  

Prior to December 4, 1995, even though the Board notes that there were several communications from the Veteran to VA that could be construed as possible informal claims expressing an intent to claim service connection for a psychiatric disorder, the June 2013 VA examiner, after reviewing the entire file and interviewing the Veteran, noted that it was "impossible" to determine if the Veteran "conclusively" had a diagnosed psychiatric disorder between the time of his in-service plane crash and the filing of an informal claim.  The Veteran's representative, in her October 2013 brief, requested a remand for a new medical opinion because the June 2013 VA examiner's use of the word "conclusively" indicated that she used a standard considerably more stringent than the preponderance of the evidence standard and her opinion was inadequate because she was afraid to speculate.  

The Board notes that the June 2013 VA examiner used the preponderance of the evidence standard when she found that it was at least as likely as not that the Veteran's current mental health symptoms were incurred in or caused by his in-service plane crash.  However, she spoke of symptoms in that context and not of a diagnosed psychiatric disorder.  As to the element of a medical diagnosis, when an examiner cannot render an opinion without speculation, the examination can still be considered adequate if the examiner has not invoked the phrase "without resort to speculation" as a substitute for the full consideration of all pertinent and available medical facts to which the claimant is entitled.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the Board finds that the report of the June 2013 VA examiner discussed all pertinent facts of this claim and indicated with reasoning and examples why it is indeed impossible for a medical professional to diagnose the Veteran with a psychiatric disorder between 1969 and 1994 with the information added to the claims file in the 1970s and 1980s.  Thus, the Board also finds that the June 2013 VA mental examination and medical opinion are adequate in this case.  

Indeed, the Board's own review of the entire voluminous claims file shows that the Veteran did not receive a diagnosis of a psychiatric disorder until the January 1996 VA mental disorders examination, when he was diagnosed with PTSD by history.  In this case the date entitlement arose, or January 4, 1996, is later in time than any of the informal or formal claims and thus may be considered the proper date for when service-connected PTSD became effective.  However, the RO chose a slightly earlier date, December 4, 1995 (the date when it received the Veteran's formal claim for service connection for a psychiatric disorder), and such will not be disturbed.  

Therefore, the Veteran's claim for an effective date earlier than December 4, 1995, for the grant of service connection for PTSD must be denied.  

In this case, there simply is no legal authority for the Board to assign an earlier effective date for the grant of service connection for PTSD.  While the Board sympathizes with the Veteran's position, the Board is bound by the law and regulations and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992).  Accordingly, the claim for an effective date earlier than December 4, 1995, for the grant of service connection for PTSD is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

TDIU

The Veteran contends that he should be awarded TDIU benefits prior to December 4, 1995, because he has been 100 percent disabled from the time of his first post-service VA evaluation and treatment in 1969.  

As noted above, the law and regulations state generally that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  According to 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise it is the date of receipt of claim.  

A total disability rating based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Historically, the Veteran was granted service connection for numerous injuries at the time of a December 1969 rating decision, but most of those disabilities were evaluated as noncompensable, and a 20 percent combined disability rating was assigned, effective July 3, 1969.  Thus, as the Veteran did not meet the schedular criteria for TDIU, the clinical evidence then did not reasonably raise a claim for TDIU.  As the Veteran did not specifically claim then that he was unemployable, no claim for TDIU was pending after the December 1969 rating decision.  

The evidence of record reflects that the Veteran, in fact, was gainfully employed as an electrician for many years.  SSA records reflect that the Veteran was employed until 1993, and that the immediate basis for the Veteran's unemployability at that time was related to an injury at work which caused neck and back disorders.  Other records noted above indicated that the Veteran worked full-time until a date in June 1994 when he was injured at work.  

The Veteran did not submit a claim for increased ratings for his service-connected disabilities until December 1995.  In fact, in an August 1994 statement, the last communication received by VA prior to the December 4, 1995 claim, the Veteran stated that he wanted to confirm that he had not sustained neck and back injuries while in service, as he suspected that workermen's compensation insurance would attempt to contend that the neck and back injuries he had sustained at work had been previously incurred in service.  The Veteran's August 1994 correspondence, while it suggested that the Veteran was unemployed, quite clearly reflected that the Veteran's disability was due to injuries sustained at work, and was not due to service-connected disabilities.  The Board finds, as a matter of fact, that no claim for a TDIU was reasonably raised by that communication.  

The claim for TDIU which underlies this appeal was received by the RO on December 4, 1995.  No claim for increased ratings for any other disorder was open or pending at the time of the receipt of the December 4, 1995 claim.  Consideration has been given to the Veteran's May 1995 statement wherein he asserted that his physical condition had deteriorated regarding his left arm and hearing loss as well as other plane crash injuries and that he was having a hard time maintaining a "normal lifestyle".  He went on to request a reevaluation for worsening conditions.  The Board does not construe this statement as an informal claim for unemployability since the Veteran never indicated that his service-connected disabilities prevented him from obtaining and/or maintaining employment.  Rather, he only indicated that his service-connected disabilities had worsened.  Thus, the Board finds that the date of receipt of the Veteran's current claim for TDIU is December 4, 1995.  

Under 38 C.F.R. § 3.400 (o)(2), it is necessary to determine whether, sometime between December 4, 1994, and December 4, 1995, the Veteran's inability to follow a substantially gainful occupation became factually ascertainable.  After a review of the evidence of record, the Board finds that, for the one year period prior to receipt of the Veteran's TDIU claim on December 4, 1995, it is not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.  There is information that the Veteran was receiving workmen's compensation for nonservice-connected neck and back injuries and had not worked since June 1994, but no evidence that he was prevented from gainful employment due solely to a service-connected disability.  

It was not until the September 1998 rating decision that the Veteran satisfied the percentage requirements for a TDIU rating on a schedular basis effective on December 4, 1995.  That is, it was not until the September 1998 rating decision, when the RO effectuated a July 1998 Board decision and increased the rating for the Veteran's service-connected PTSD from 10 to 30 percent disabling, that the Veteran met the requirements laid out in § 4.16(a).  The RO pointed out in the May 2003 rating decision that granted TDIU that multiple disabilities due to a single accident, such as the Veteran's in-service plane crash, may be considered a single disability for purposes of meeting the percentage requirements.  See 38 C.F.R. § 4.16(a)(2).  Accordingly, the RO found that the increased rating, to 30 percent, for the Veteran's PTSD, in combination with his other disability ratings stemming from his in-service plane crash, satisfied the criteria for a TDIU under 38 C.F.R. § 4.16(a) since it brought the Veteran's evaluation to 60 percent, effective December 4, 1995.  

The Veteran contends that he should be awarded TDIU benefits prior to December 4, 1995, because he has been 100 percent disabled from the time of his first post-service VA evaluation and treatment in 1969.  In this regard, as stated above, even when the percentage requirements under § 4.16(a) are not met, entitlement to a total rating on an extra-schedular basis may nonetheless be granted, in exceptional cases, and pursuant to the prescribed procedures, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

Per the Veteran's work history, he is shown to have been gainfully employed as an electrician until June 1994, at which time he experienced a fall at work resulting in injuries to his neck and back.  Thus, as the Veteran was employed up until June 1994, it follows that he was employable until that time.  

Records from SSA show that the Veteran was awarded disability benefits, effective in June 1994, due to residuals of back and neck injuries.  With respect to the Veteran's left arm disability, as noted in the background above, a VA examiner in June 1995 opined that the Veteran's service-connected left arm disability had been aggravated by the new injury to his neck.  

While the Board finds that this evidence is sufficient to show that the Veteran has been totally disabled from gainful employment due to disabilities that include his service-connected left arm disability since June 1994, there is no evidence showing that his service-connected disabilities alone rendered him totally and permanently disabled.  Nonetheless, even by assuming that the Veteran's service-connected disabilities alone, to specifically include his left arm disability, precluded him from securing or following substantially gainful employment as of June 1994, the fact that the increase became ascertainable more than one year prior to the date of receipt of the December 1995 claim makes the proper effective date for TDIU the date of claim.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).  

There was no formal claim for TDIU prior to December 4, 1995, and no claim for TDIU may reasonably be inferred from any statement from the Veteran or from the clinical evidence of record prior to December 4, 1995.  In sum, the record presents no legal basis for assignment of an effective date for the award of a TDIU prior to December 4, 1995.  In this regard, the Board emphasizes that the law and regulations governing effective dates are very specific and the Board is bound by them.  In reaching this determination, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107.  

The claim for an effective date prior to December 4, 1995 for TDIU must be denied.  


ORDER

Entitlement to an effective date earlier than December 4, 1995, for the grant of service connection for PTSD is denied.  

Entitlement to an effective date earlier than December 4, 1995, for the grant of TDIU is denied.  



REMAND

Unfortunately, a remand is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  

The Veteran seeks service connection for the residuals of shell fragment wounds to the left hand and right thumb.  In his April 2008 claim, the Veteran asserted that these were shrapnel wounds which he received in Vietnam, that the injuries to the left hand and right thumb occurred about two weeks apart, and that he was treated for each by an advanced medical team on the outskirts of DaNang.  

In a November 2010 signed statement, the Veteran explained that when he was assigned to the USS CONSTELLATION (CVA-64) in 1964 he was twice sent to Vietnam to perform aircraft repair and recovery on fixed wing aircraft and helicopters.  He claimed that he had a temporary duty assignment (TDY) for 67 days at Ton Son Nhut Airport near Saigon where he and 4 other Navy aviation specialists repaired broken aircraft located at the airport.  During the second week of his TDY, they were sent out to try and recover aircraft that had made emergency landings.  During the third week, the Veteran noticed that his left thumb was bleeding.  He said that a lieutenant told him that it was probably a shrapnel wound as they had been fired on by Viet Cong mortars while fixing a Huey helicopter they were recovering.  The Veteran said that a corpsman with the U.S. embassy in Vietnam put 7 stitches in the thumb.  During a second TDY to Vietnam at Chu Lai in early 1965 with a Marine aviation group he said that the same thing happened to his right palm and the corpsman attached to the Marine aviation battalion sewed it up with 9 stitches.  He stated that later back aboard ship he forgot about these wounds and never said anything about them to anyone.  

The Veteran's signed statement of July 2011 is to the same effect noting shrapnel wounds to the left thumb and right palm.  The Veteran has never clarified whether he intended to claim service connection for the residuals of a SFW to the left or right thumb and to the left or right palm, so these claims have been recharacterized as noted on the title page.  

The Board notes that the Veteran is already service connected for a multitude of injuries incurred during a plane crash in the Philippines earlier in August 1962, including: post-operative residuals of ulna fracture, ulnar nerve transposition, left; burn scars, forearms, fingers, and left thigh; burn scars, tender, right forearm and hand; burn scars, tender, left forearm and hand; residuals, fracture, right olecranon process; and linear scar secondary to ulnar transposition surgery.  Photographs found in volumes 5 and 6 of the claims file seem to show scars on both hands, but VA scar examinations dated in December 2006, April 2007, and June 2011 do not specifically discuss any residuals of shrapnel wounds received in service.  

The Veteran's statements indicate that the service connection claims now on appeal are separate and distinct in-service injuries and that these shrapnel injuries in Vietnam occurred perhaps a year and a half after his plane crash in the Philippines.  

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Therefore, this Veteran is certainly competent to report that he received stitches in his left hand or thumb and in his right hand or thumb while he was in service.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Board notes some confusion in the Veteran's electronic file whether VA has ever conceded the Veteran's service in the Republic of Vietnam.  His service personnel records associated with the claims file do not show assignment to Vietnam, either during the period he served aboard the USS CONSTELLATION or during any other period.  A May 2011 rating decision also denied service connection for ischemic heart disease as a result of exposure to herbicides and noted that a January 2011 memorandum explained VA's determination that there was insufficient evidence to concede the Veteran's service in Vietnam.  

However, one of several documents now associated with the Veteran's VBMS electronic file, dated in February 2011, shows service connection for a cardiac condition and concedes service in Vietnam.  However, this Fast Track Claims Processing decision from a VA unit in Maryland does not include any veteran's name, claim number, or Social Security number.  As VBMS indicates there are many veterans bearing both the same first and last names of this Veteran, it is quite possible that the February 2011 document has been placed in the wrong veteran's electronic file.  

His service representative requests that on remand the Board request the ship's log from the USS CONSTELLATION to determine whether the Veteran left ship for two temporary duty assignments in Vietnam.  

Therefore, on remand the RO/AMC should schedule the Veteran for an examination to determine whether he has residuals of any shrapnel injuries to his left hand or thumb and to his right hand or thumb.  If so, the examiner should also determine whether the symptomatology of any such residuals are separate and distinct from already service-connected disabilities.  In addition, the RO/AMC should clarify whether the February 201l document found in the VBMS file actually belongs to this Veteran and whether this Veteran indeed had service in the Republic of Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain the ship's deck logs from the USS CONSTELLATION for the two periods during which the Veteran served aboard the vessel in 1964 and 1965 to determine if he and others were sent on temporary duty assignments to the Republic of Vietnam to repair and recover aircraft.  

2.  Clarify whether or not the document dated in February 2011 and associated with this Veteran's VBMS electronic file was correctly issued to this Veteran; and clarify whether this Veteran ever had service in the Republic of Vietnam.  

3.  Regardless of whether the development in paragraphs 1 and 2 can be successfully accomplished, the Veteran should be afforded an appropriate VA examination of his claimed residuals of shell fragment wounds to his left hand or thumb and to his right hand or thumb to determine the nature and etiology of any such disorders.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner shall address the following opinion requests: 

(a) Whether any residuals of shell fragment wounds to the left hand or thumb, and to the right hand or thumb, are currently manifested and, if so, a diagnosis of that (those) disorder(s) should be made.  The examiner should also determine whether the symptomatology of any such residuals are separate and distinct from any of the Veteran's already service-connected disabilities of the upper extremities; and 

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that any such currently manifested and diagnosed disorder(s) is (are) etiologically related to the Veteran's period of active duty from June 1959 to July 1969.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  After completion of the development requested above, and any additional development deemed necessary, readjudicate the claims.  If the decision is adverse to the Veteran, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


